Citation Nr: 1109952	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO. 09-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and issued by the RO in Pittsburgh, Pennsylvania. Regional jurisdiction over the Veteran's claim has since been transferred to the RO in Phoenix, Arizona.

The Veteran provided testimony at a June 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have sleep apnea that began during active service. He has provided a lay statement from his wife indicating that she first noticed symptoms of the Veteran's sleep apnea in May 1977, three years into the Veteran's approximately 22-year period of active service, and that the symptoms have continued since that time. 

Additionally, the Veteran has contended that his sleep disorder is aggravated by pain medications he receives for service-connected orthopedic disabilities, which include disabilities of the knees, right ankle, right elbow, and left shoulder. 

At the Veteran's June 2010 Board hearing, he submitted in support of his claim a statement from a military family practice physician from whom he receives treatment post-service. She opined that, based on the history provided by the Veteran, he likely had undiagnosed sleep apnea while on active duty. She noted that she did not have access to the Veteran's service treatment records in forming this opinion.

The RO/AMC must seek to obtain all relevant records of medical treatment that have not been previously associated with the claims file, and, in light of his family practice physician's supporting medical opinion, provide for the Veteran a medical examination and opinion as to whether his current sleep began during active service or is related to any incident of service or any service-connected disability. See 38 U.S.C.A. § 5103A(a)-(d).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for sleep apnea.

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any relevant records that have not been previously obtained from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's sleep apnea began during active service or is related to any incident of active service, and to determine whether the Veteran's sleep apnea is caused or aggravated by pain medication he takes for service-connected  disabilities of the knees, right ankle, right elbow, and left shoulder. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner will obtain from the Veteran a full in-service and post-service history pertaining to the onset and symptoms of sleep apnea.

(d) If the examiner finds a medical or clinical basis for corroborating or discounting the credibility of the history provided by the Veteran, he or she must so state, with a complete rationale for any such finding.

(e) The examiner will provide an opinion as to whether the Veteran's sleep apnea began during service or is related to any incident of service.

(f) The examiner will provide an opinion as to whether pain medications the Veteran takes for his service-connected disabilities of the knees, right ankle, right elbow, and left shoulder, cause or aggravate his sleep disorder. 

(g) The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination--to determine whether the Veteran's sleep apnea began during active service or is related to any incident of active service, and to determine whether the Veteran's sleep apnea is caused or aggravated by pain medication he takes for service-connected disabilities of the knees, right ankle, right elbow, and left shoulder. 

(i) If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for any such finding must be provided.

3. Readjudicate the issue on appeal.

(a) Adjudication must include: 

(i) entitlement to service connection for sleep apnea on a direct basis, and 

(ii) entitlement to service connection for sleep apnea as secondary to pain medications received for service-connected disabilities of the knees, right ankle, right elbow, and left shoulder.

(b) If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


